On consideration of the “Request for Extension of Time to Consider Certification” in the above-entitled case, and construed by the Court as a Motion for Leave to File a Certificate for Review, it appearing that said Certificate was received subsequent to the expiration of the thirty-day period established by Rule 25 of the Rules of Practice and Procedure and no adequate explanation of said delay has been advanced to justify a waiver of said Rule 25, it is, by the Court, this 8th day of December 1971,
ORDERED:
That said motion be, and the same is, hereby denied.
Opinion rendered on first Certificate on October 8, 1971. 21 USCMA 75, 44 CMR 129.